Citation Nr: 1329585	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  13-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Florida Department of Veterans 
Affairs
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1961 to April 
1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2011 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and tinnitus.  
 
The Board notes that, in addition to the paper claims file, 
there is a Virtual VA paperless claims file associated with 
the Veteran's claim.  A review of the documents in such file 
reveals records that are either duplicative of the evidence 
in the paper claims file or irrelevant to the issue on 
appeal.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 
 
REMAND
 
Documents in the claims file show that relevant Social 
Security records may be outstanding.  Although a November 
2001 Social Security Administration inquiry indicated that 
the Veteran was not receiving benefits from that agency at 
that time, it did note a "denied claim."  Moreover, an 
October 2011 Social Security inquiry reported that the 
Veteran had a "disability onset date" of August 1996.  
Although the Veteran suffered a debilitating spine injury in 
early September 1996, the Social Security inquiry did not 
specify the disability it was referring to.  There are no 
documents of record from that agency.
 
VA's duty to assist requires that it determine whether there 
are any Social Security records relevant to the Veteran's 
claim and, if so, to obtain them.  See Golz v. Shinseki, 590 
F.3d 1317, 1320-21 (Fed. Cir. 2010).  Here, Social Security 
records arguably may contain statements from the Veteran 
that relate to the onset of his hearing loss and tinnitus.  
Because a negative July 2011 VA examination was in part 
"based on [the Veteran's] report of gradual hearing loss 
(delayed onset)" and the fact that he was "non-specific" 
regarding the onset of his tinnitus, such evidence could 
result in a favorable VA opinion.  Thus, the RO should 
obtain the Veteran's Social Security records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as it 
relates to Federal records requests. 
 
Accordingly, the case is REMANDED for the following action:
 
1.   The Social Security Administration 
should be contacted, and all medical 
records associated with the Veteran's 
claim for benefits from that agency should 
be obtained and associated with the claims 
file.  If the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph-to include obtaining an addendum 
medical opinion if any relevant evidence 
is found-the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representatives should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response. 
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2012).




